Name: 2007/757/EC: Commission Decision of 14 November 2007 on a financial contribution from the Community towards certain measures in the field of animal health and welfare and certain technical and scientific measures
 Type: Decision
 Subject Matter: EU finance;  environmental policy;  agricultural activity
 Date Published: 2007-11-23

 23.11.2007 EN Official Journal of the European Union L 305/52 COMMISSION DECISION of 14 November 2007 on a financial contribution from the Community towards certain measures in the field of animal health and welfare and certain technical and scientific measures (2007/757/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Articles 17 and 20 thereof, Whereas: (1) Decision 90/424/EEC lays down the procedures governing financial contributions from the Community towards specific veterinary measures, including measures in the field of animal health and welfare and technical and scientific measures. (2) More particularly, the Community is to make a financial contribution to the establishment of an information policy in the field of animal health and welfare, including the performance of studies necessary for the preparation and development of legislation in the field of animal welfare. The Community is also to undertake, or assist the Member States or international organisations in undertaking, the technical and scientific measures necessary for the development of Community veterinary legislation and for the development of veterinary education or training. (3) Emerging animal breeding technologies, such as animal cloning conducted by somatic cell nuclear transfer (SCNT), are used for research purposes. SCNT, which is expected to be used in livestock breeding and food production in the future, may have an impact on animal health and animal welfare, but also carries an ethical and societal dimension. It is therefore necessary, in addition to the ongoing consultation of the European Food Safety Authority and the European Groups on Ethics, to carry out an Eurobarometer survey to investigate the attitudes of consumers towards the possible use of SCNT in the agro-food sector and, in particular, the need for information about the use of the technology in the food chain and ways in which consumers may wish to be informed. The results of the Eurobarometer survey will provide necessary information for the evaluation of the need for Community legislation in this area. A financial contribution from the Community should therefore be granted towards the financing of that survey. (4) Council Regulation (EC) No 1/2005 of 22 December 2004 on the protection of animals during transport and related operations and amending Directives 64/432/EEC and 93/119/EC and Regulation (EC) No 1255/97 (2) requires that the Commission establishes a new range of maximum and minimum temperatures for the transport of animals. (5) In addition, in 2004 the European Food Safety Authority adopted an opinion on standards for microclimate inside animal road transport vehicles (3). It is therefore necessary to establish the temperature conditions under which animals are transported over long journeys in the Community and to carry out a study for that purpose. The study will provide the information necessary for the preparation and development of legislation in the field of animal protection. A financial contribution from the Community should therefore be granted towards the financing of that study. (6) The Communication from the Commission to the European Parliament and to the Council on a Community Action Plan on the Protection and Welfare of Animals 2006 to 2010 (4) calls for full support for the animal welfare activities of international organisations such as the World Organisation for Animal Health (OIE). (7) In 2005, the OIE adopted guidelines on animal welfare concerning the transport of animals by land and sea, the slaughter of animals for human consumption and the humane killing of animals for disease control. The OIE intends to further develop those guidelines and to take measures to ensure their implementation by OIE member countries, in particular by providing training and guidance. (8) The planned training and communication events of the OIE are necessary for the development of veterinary legislation in force, and also the development of veterinary education and training, in the participating countries. Such improvements in third countries respond to the wish of the majority of European citizens (5) that the animal welfare conditions in countries exporting to the Community are equivalent to those applied in the Community. The Community should therefore contribute towards the financing of these events. (9) The incursion of bluetongue into Belgium, Germany, France, Luxembourg and the Netherlands is unprecedented. To limit the negative consequences of that incursion, it is necessary that the most up-to-update scientific knowledge is made available to veterinarians, in order to enhance the passive clinical surveillance based on rapid identification and notification of suspicions, that constitute an essential part of the bluetongue contingency plans. (10) In addition, the OIE and the Community intend to co-edit a booklet on the bluetongue epidemic in those Member States, containing up-to-date information and describing the Community policy on bluetongue control. It is therefore appropriate to make a Community financial contribution to the OIE activities and to finance the edition and publication of that booklet. (11) The publication of this booklet will make a significant contribution to the development of the necessary veterinary education and training and will be an essential tool for the development of national and Community bluetongue surveillance programmes that are an important part of bluetongue veterinary legislation. (12) The payment of the financial contribution from the Community should be made subject to the condition that the actions planned have actually been carried out and that all necessary information is supplied. (13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS DECIDED AS FOLLOWS: Article 1 A Community financial contribution, as provided for in Article 16 of Decision 90/424/EEC, for a Eurobarometer survey on the possible use of animal cloning in the agro-food sector, up to a maximum amount of EUR 250 000, is hereby approved. Article 2 A Community financial contribution, as provided for in Article 16 of Decision 90/424/EEC, of a study on temperatures under which animals are transported over long journeys, up to a maximum amount of EUR 300 000, is hereby approved. Article 3 A Community financial contribution, as provided for in Article 19 of Decision 90/424/EEC, for the financing of training seminars on the implementation of the OIE Guidelines on animal welfare, organised by the World Organisation for Animal Health (OIE), up to a maximum amount of EUR 100 000 to the World Animal Health and Welfare Fund, is hereby approved. Article 4 A Community financial contribution, as provided for in Article 19 of Decision 90/424/EEC, for the edition of approximately 1 800 copies of a booklet on bluetongue, at a maximum rate of 50 % of eligible costs and up to a maximum amount of EUR 10 000 to the World Organisation for Animal Health (OIE), is hereby approved. Done at Brussels, 14 November 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 3, 5.1.2005, p. 1. (3) The EFSA Journal (2004), 122, 1-25, Standards for microclimate inside animal road transport vehicles. (4) COM(2006) 13 final. (5) Special Eurobarometer 270: Attitudes of EU citizens towards Animal Welfare, http://ec.europa.eu/food/animal/welfare/survey/sp_barometer_aw_en.pdf, p. 32.